Citation Nr: 0329014	
Decision Date: 10/24/03    Archive Date: 11/04/03

DOCKET NO.  96-00 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for wheezing, coughing 
and shortness of breath as symptoms of an undiagnosed 
illness.

3.  Entitlement to service connection for spider angiomas as 
symptoms of an undiagnosed illness.

4.  Entitlement to service connection for nausea as a symptom 
of an undiagnosed illness.

5.  Entitlement to service connection for decreased appetite 
and weight loss as symptoms of an undiagnosed illness.

6.  Entitlement to service connection for trembling and 
shaking as symptoms of an undiagnosed illness.

7.  Entitlement to service connection for red and irritated 
eyes as symptoms of an undiagnosed illness.

8.  Entitlement to service connection for visual distortions 
(including halos 
and wavy vision) as symptoms of an undiagnosed illness.

9.  Entitlement to service connection for deteriorated night 
vision as a symptom of an undiagnosed illness.

10.  Entitlement to service connection for stuttering as a 
symptom of an undiagnosed illness.

11.  Entitlement to service connection for sleeplessness as a 
symptom of an undiagnosed illness.

12.  Entitlement to service connection for a crawling 
sensation of the skin as a symptom of an undiagnosed illness.

13.  Entitlement to service connection for microhematuria as 
a symptom of an undiagnosed illness.

14.  Entitlement to service connection for liver symptoms as 
symptoms of an undiagnosed illness.

15.  Entitlement to service connection for blepharitis as a 
symptom of an undiagnosed illness.

16.  Entitlement to service connection for anxiety, to 
include memory loss, loss of 
concentration, depressed mood, trembling, sleeplessness, 
insomnia, night sweats and stuttering as symptoms of an 
undiagnosed illness.

17.  Entitlement to service connection for right shoulder 
impingement and lateral epicondylitis as symptoms of an 
undiagnosed illness.

18.  Entitlement to service connection for lumbosacral strain 
as a symptom of an undiagnosed illness.

19.  Entitlement to service connection for mild degenerative 
disease of the patellofemoral joints as a symptom of an 
undiagnosed illness.

20.  Entitlement to service connection for metallic taste as 
a symptom of an undiagnosed illness.

21.  Entitlement to service connection for a coated tongue as 
a symptom of an undiagnosed illness.

22.  Entitlement to service connection for teeth easily 
chilled as a symptom of an undiagnosed illness.

23.  Entitlement to service connection for mouth sores as 
symptoms of an undiagnosed illness.

24.  Entitlement to service connection for caries, missing 
teeth, plaque, gingivitis, periodontitis and impacted third 
molar as symptoms of an undiagnosed illness.

25.  Entitlement to service connection for right carotid 
artery stenosis and residuals of endarterectomy as symptoms 
of an undiagnosed illness.

26.  Entitlement to service connection for residuals of 
hemorrhoidectomy as symptoms of an undiagnosed illness.

27.  Entitlement to service connection for night sweats as a 
symptom of an undiagnosed illness.

28.  Entitlement to service connection for hypertensive 
retinopathy as a symptom of an undiagnosed illness. 

29.  Entitlement to service connection for hypertension as a 
symptom of an undiagnosed illness.

30.  Entitlement to service connection for heart 
abnormalities and chest pain as symptoms of an undiagnosed 
illness.

31.  Entitlement to service connection for a thyroid disorder 
as a symptom of an undiagnosed illness.

32.  Entitlement to service connection for an organic mental 
disorder involving decreased concentration, attention span 
and memory as symptoms of an undiagnosed illness.

33.  Entitlement to service connection for headaches as 
symptoms of an undiagnosed illness.

34.  Entitlement to service connection for fatigue as a 
symptom of an undiagnosed illness.

35.  Entitlement to service connection for aching joints of 
the lower back as symptoms of an undiagnosed illness.

36.  Entitlement to service connection for imbalance and 
dizziness as symptoms of an undiagnosed illness.

37.  Entitlement to service connection for hand numbness and 
tingling fingers as symptoms of an undiagnosed illness.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant was a member of the Army Reserve from May 1971 
to March 1994.  He had active service in the Army from 
September 1990 to May 1991, including a little over five 
months in Southwest Asia.  This case originally came before 
the Board of Veterans' Appeals (Board) on appeal from rating 
decisions issued by the St. Petersburg, Florida Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
Board remanded the case to the RO for additional development 
in January 1999; the RO has now returned the case to the 
Board for appellate review.

The issues of entitlement to service connection for 
hypertension; heart abnormalities and chest pain; a thyroid 
disorder; an organic mental disorder involving decreased 
concentration, attention span and memory; headaches; fatigue; 
aching joints of the lower back; imbalance and dizziness; and 
hand numbness and tingling fingers, all claimed as due to an 
undiagnosed illness, are addressed in the REMAND section that 
follows the ORDER section in the decision below.


FINDINGS OF FACT

1.  On January 13, 1998, the RO mailed the appellant a letter 
telling him about its decision on his claims of entitlement 
to service connection for bilateral hearing loss; wheezing, 
coughing and shortness of breath; spider angiomas; nausea; 
decreased appetite and weight loss; trembling and shaking; 
microhematuria; liver symptoms; blepharitis; anxiety (to 
include memory loss, loss of concentration, depressed mood, 
trembling, sleeplessness, insomnia, night sweats and 
stuttering); right shoulder impingement and lateral 
epicondylitis; lumbosacral strain; mild degenerative disease 
of the patellofemoral joints; caries, missing teeth, plaque, 
gingivitis, periodontitis and impacted third molar; right 
carotid artery stenosis and residuals of endarterectomy; 
residuals of hemorrhoidectomy; and hypertensive retinopathy.

2.  The RO mailed the appellant a Statement of the Case (SOC) 
as to those claims on June 19, 2002.

3.  VA did not receive a request for more time to file the 
Substantive Appeal as to those claims from either the 
appellant or his representative.

4.  The record does not show that VA ever received a VA Form 
9 as to those claims, or an equivalent letter, from either 
the appellant or his representative within 60 days of the 
June 2002 Statement of the Case.

5.  On February 27, 1995, the RO mailed the appellant a 
letter telling him about its decision on his claims of 
entitlement to service connection for trembling and shaking; 
red and irritated eyes; visual distortions (including halos 
and wavy vision); deteriorated night vision; stuttering; 
sleeplessness; a crawling sensation of the skin; metallic 
taste; a coated tongue; teeth easily chilled; mouth sores; 
and night sweats.

6.  The RO mailed the appellant a Statement of the Case (SOC) 
as to those issues on September 25, 1995.

7.  The RO received a VA Form 9, Appeal to the Board of 
Veterans' Appeals, as to those issues on October 27, 1995; 
however, it did not delineate the specific arguments relating 
to errors of fact or law made by the agency of original 
jurisdiction in reaching the determinations being appealed.

8.  Neither the appellant nor representative submitted any 
such specific arguments concerning those issues within the 
remainder of the appeal period, namely by February 26, 1996.


9.  The appellant was notified of the pertinent laws and 
regulations governing the requirements for a timely 
substantive appeal and for an adequate substantive appeal; he 
was invited to submit argument or evidence on the matter, but 
he did not reply to the May 30, 2003 notice letter sent by 
the Board.


CONCLUSIONS OF LAW

1.  The appellant has not fulfilled the requirements for the 
perfection of the appeal concerning his claims of entitlement 
to service connection for bilateral hearing loss; wheezing, 
coughing and shortness of breath; spider angiomas; nausea; 
decreased appetite and weight loss; trembling and shaking; 
microhematuria; liver symptoms; blepharitis; anxiety (to 
include memory loss, loss of concentration, depressed mood, 
trembling, sleeplessness, insomnia, night sweats and 
stuttering); right shoulder impingement and lateral 
epicondylitis; lumbosacral strain; mild degenerative disease 
of the patellofemoral joints; caries, missing teeth, plaque, 
gingivitis, periodontitis and impacted third molar; right 
carotid artery stenosis and residuals of endarterectomy; 
residuals of hemorrhoidectomy; and hypertensive retinopathy.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 
20.202, 20.302 (2002).

2.  The appellant has not fulfilled the requirements for the 
perfection of the appeal concerning his claims of entitlement 
to service connection for trembling and shaking; red and 
irritated eyes; visual distortions (including halos and wavy 
vision); deteriorated night vision; stuttering; 
sleeplessness; a crawling sensation of the skin; metallic 
taste; a coated tongue; teeth easily chilled; mouth sores; 
and night sweats.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.200, 20.201, 20.202, 20.302 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Appellate review of an RO decision is initiated by a Notice 
of Disagreement (NOD) and is completed by a substantive 
appeal after a Statement of the Case (SOC) is furnished.  
38 U.S.C.A. § 7105(a).  An appeal consists of a timely filed 
NOD in writing, and after an SOC has been furnished, a timely 
filed substantive appeal.  38 C.F.R. § 20.200.  An NOD is a 
written communication from a claimant or his representative 
expressing dissatisfaction or disagreement with an 
adjudicative determination by the agency of original 
jurisdiction.  38 C.F.R. § 20.201.  A substantive appeal 
consists of a properly completed VA Form 9 "Appeal to the 
Board of Veterans' Appeals," or correspondence containing the 
necessary information.  38 C.F.R. § 20.202.  A substantive 
appeal must be filed within 60 days of the date that the 
agency of original jurisdiction mails the SOC to the 
appellant, or within the remainder of the one-year period 
from the date of mailing of the notification of the 
determination being appealed, whichever period ends later.  
38 C.F.R. § 20.302(b).  A substantive appeal postmarked prior 
to the expiration of the applicable time period will be 
accepted as timely filed.

A.  Notice of consideration of timeliness and adequacy of 
substantive appeal.

The Board notified the appellant in its decision and remand 
issued in January 1999 that the question of the adequacy and 
timeliness of his substantive appeals would be considered by 
the Board.  Thereafter, by a letter in May 2003, the Board 
provided written notice to the appellant that it would 
consider whether the substantive appeals in this case were 
adequate and timely, and he was given an opportunity to 
present argument related to this issue.  See 38 C.F.R. 
§ 20.101(d).  That letter provided the appellant notice of 
the regulations pertinent to the issues of adequacy and 
timeliness of substantive appeals, as well as notice of the 
Board's intent to consider these issues.  The Board's 
authority and obligation to assess its jurisdiction must be 
tempered by its obligation to assure that it does so in the 
first instance without prejudice to the claimant.  VAOPGCPREC 
9-99; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  In 
this case, the appellant has had ample notice of applicable 
law and regulations, both prior to and in the course of the 
Board's consideration, and he has been afforded the 
opportunity to present evidence and/or written argument.  
Therefore, the Board may proceed to consider the threshold 
jurisdictional question.



B.  Timeliness of substantive appeal.

On January 13, 1998, the RO mailed the appellant a letter 
telling him about its decision on his claims of entitlement 
to service connection for bilateral hearing loss; wheezing, 
coughing and shortness of breath; spider angiomas; nausea; 
decreased appetite and weight loss; trembling and shaking; 
microhematuria; liver symptoms; blepharitis; anxiety (to 
include memory loss, loss of concentration, depressed mood, 
trembling, sleeplessness, insomnia, night sweats and 
stuttering); right shoulder impingement and lateral 
epicondylitis; lumbosacral strain; mild degenerative disease 
of the patellofemoral joints; caries, missing teeth, plaque, 
gingivitis, periodontitis and impacted third molar; right 
carotid artery stenosis and residuals of endarterectomy; 
residuals of a hemorrhoidectomy; and hypertensive 
retinopathy.  

The appellant submitted an NOD as to those claims in February 
1998.  The RO thereafter mailed the appellant an SOC as to 
those claims on June 19, 2002.  The letter accompanying the 
SOC included information about the appellant's appeal rights 
and provided him with a VA Form 9.  The instructions for the 
VA Form 9 noted that his response should set out any alleged 
errors of fact or law made by the RO and also informed the 
appellant of the time limits for filing the VA Form 9.

The record does not show that VA ever received a request for 
more time to file the Substantive Appeal as to those claims 
from either the appellant or his representative.  
Furthermore, the record does not show that VA ever received a 
VA Form 9 as to those claims, or an equivalent letter, from 
either the appellant or his representative within 60 days 
after the June 2002 SOC was mailed to the appellant.  The 
only communication from the appellant prior to the deadline 
is dated in July 2002; in a written statement the appellant 
acknowledges notice of his right to appeal and states that 
there was no reason to appeal until additional records could 
be obtained.  The November 2002 VA Form 626 was submitted too 
late to be considered as a timely substantive appeal since 
the deadline was in August 2002.

Unquestionably, the appellant did not file a timely 
substantive appeal as to those claims.  Moreover, the 
appellant did not request an extension of time for filing 
within the applicable time period required by 38 C.F.R. 
§ 20.303, that is, prior to the expiration of the time limit 
for filing a substantive appeal, which in this case was 
August 19, 2002.  Since a request for an extension of time 
for filing was not submitted, 38 C.F.R. § 20.303 controls.  
Roy v. Brown, 5 Vet. App. 554, 556-57 (1993) (veteran was not 
entitled to extension of time for perfecting appeal for good 
cause where he failed to request extension within the time 
limit for filing substantive appeal, applying 38 C.F.R. 
§ 20.303).

For these reasons, the Board finds that the appellant did not 
timely file his substantive appeal as to those issues.  Since 
the appellant failed to timely file a substantive appeal, the 
Board does not have appellate jurisdiction to review the 
decision by the RO not to grant service connection as to 
those issues.  38 U.S.C.A. § 7108 (an application for review 
on appeal shall not be entertained unless it is in conformity 
with Chapter 71 [which includes the provisions of 38 U.S.C.A. 
§§ 7104, 7105]); Roy v. Brown, 5 Vet. App. at 556 (in the 
absence of a timely substantive appeal, the appellant is 
statutorily barred from appealing the RO decision).

C.  Adequacy of substantive appeal.

On February 27, 1995, the RO mailed the appellant a letter 
telling him about its decision on his claims of entitlement 
to service connection for trembling and shaking; red and 
irritated eyes; visual distortions (including halos and wavy 
vision); deteriorated night vision; stuttering; 
sleeplessness; a crawling sensation of the skin; metallic 
taste; a coated tongue; teeth easily chilled; mouth sores; 
and night sweats.  

The appellant submitted an NOD as to those claims in March 
1995.  The RO mailed the appellant an SOC as to those issues 
on September 25, 1995.  The RO received a VA Form 9, Appeal 
to the Board of Veterans' Appeals, as to those issues on 
October 27, 1995; however, it did not specify the specific 
arguments relating to errors of fact or law made by the 
agency of original jurisdiction in reaching the 
determinations being appealed.  The appellant did indicate 
that his argument was to be presented at his personal 
hearing.  The appellant testified at a personal hearing 
conducted at the RO on April 22, 1996.  No testimony was 
presented relating to the claims of entitlement to service 
connection for trembling and shaking; red and irritated eyes; 
visual distortions (including halos and wavy vision); 
deteriorated night vision; stuttering; sleeplessness; a 
crawling sensation of the skin; metallic taste; a coated 
tongue; teeth easily chilled; mouth sores; and night sweats.  
Neither the appellant nor representative submitted any such 
specific arguments concerning those issues within the appeal 
period, namely by February 26, 1996.

In this case, the appellant had one year following the 
February 27, 1995 letter notifying him of the denial of his 
claims.  38 C.F.R. § 20.302(b).  That one-year period expired 
on February 26, 1996.  The only document received from the 
appellant or his representative during this period was the VA 
Form 9 dated in October 1995, in which the representative 
indicated that specific argument would be forthcoming.  No 
errors of fact or law were identified on the Form 9.  The 
promised argument was never submitted.  The VA Form 9 
submitted in October 1995 did not specifically mention the 
claims of service connection for trembling and shaking; red 
and irritated eyes; visual distortions (including halos and 
wavy vision); deteriorated night vision; stuttering; 
sleeplessness; a crawling sensation of the skin; metallic 
taste; a coated tongue; teeth easily chilled; mouth sores; 
and night sweats and did not set forth any allegation of 
factual or legal error committed by the RO in the 
adjudication of those claims.  The Board notes that the 
filing of a form alone does not satisfy 38 C.F.R. § 20.302(b) 
which requires the claimant to also set forth alleged errors 
of law and fact made by in the rating decision.  The October 
1995 VA Form 9 does not include any such allegations.  
Therefore, an adequate and timely substantive appeal has not 
been filed with the denial of service connection for 
trembling and shaking; red and irritated eyes; visual 
distortions (including halos and wavy vision); deteriorated 
night vision; stuttering; sleeplessness; a crawling sensation 
of the skin; metallic taste; a coated tongue; teeth easily 
chilled; mouth sores; and night sweats.  The application for 
appeal is not in conformity with the governing law, and the 
Board shall not entertain it.  38 U.S.C.A. § 7108.

D.  Veterans Claims Assistance Act of 2000

Because the Board cannot reach the merits of the claims of 
service connection for bilateral hearing loss; wheezing, 
coughing and shortness of breath; spider angiomas; nausea; 
decreased appetite and weight loss; trembling and shaking; 
red and irritated eyes; visual distortions (including halos 
and wavy vision); deteriorated night vision; stuttering; 
sleeplessness; a crawling sensation of the skin; 
microhematuria; liver symptoms; blepharitis; anxiety (to 
include memory loss, loss of concentration, depressed mood, 
trembling, sleeplessness, insomnia, night sweats and 
stuttering); right shoulder impingement and lateral 
epicondylitis; lumbosacral strain; mild degenerative disease 
of the patellofemoral joints; metallic taste; a coated 
tongue; teeth easily chilled; mouth sores; caries, missing 
teeth, plaque, gingivitis, periodontitis and impacted third 
molar; right carotid artery stenosis and residuals of 
endarterectomy; residuals of hemorrhoidectomy; night sweats; 
and hypertensive retinopathy, consideration of compliance 
with the Veterans Claims Assistance Act of 2000 (VCAA) 
(38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002)) with respect to providing notice and assistance to 
substantiate those claims is likewise beyond the Board's 
jurisdiction.

Because the law, and not the evidence, is dispositive of each 
one of these 28 service connection claims, the VCAA is not 
applicable.  Mason v. Principi, 16 Vet. App. 129 (2002).


ORDER

The appellant having failed to perfect an appeal through 
filing of a timely and adequate substantive appeal, the 
claims of entitlement to service connection for bilateral 
hearing loss; wheezing, coughing and shortness of breath; 
spider angiomas; nausea; decreased appetite and weight loss; 
trembling and shaking; red and irritated eyes; visual 
distortions (including halos and wavy vision); deteriorated 
night vision; stuttering; sleeplessness; a crawling sensation 
of the skin; microhematuria; liver symptoms; blepharitis; 
anxiety (to include memory loss, loss of concentration, 
depressed mood, trembling, sleeplessness, insomnia, night 
sweats and stuttering); right shoulder impingement and 
lateral epicondylitis; lumbosacral strain; mild degenerative 
disease of the patellofemoral joints; metallic taste; a 
coated tongue; teeth easily chilled; mouth sores; caries, 
missing teeth, plaque, gingivitis, periodontitis and impacted 
third molar; right carotid artery stenosis and residuals of 
endarterectomy; residuals of hemorrhoidectomy; night sweats; 
and hypertensive retinopathy are each dismissed.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the VCAA.  This law redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date. 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099- 2100 (2000).  See 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The Board notes that the appellant has not been given notice 
of the pertinent provisions of 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 or of final rule published at 66 Fed. Reg. 
45620 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  This would normally be 
accomplished by the SOC or an SSOC.

In addition, while the case was in remand status, the Court 
clarified the scope of the duty to assist provisions 
contained in the VCAA.  In particular, the Court has found 
that the provisions of 38 U.S.C.A. § 5103(a) must be 
fulfilled satisfactorily before a case is ready for Board 
review.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
See also Charles v. Principi, 16 Vet. App. 370, 373-374 
(2002).

Finally, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCCA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being remanded for additional development 
or to cure a procedural defect, the RO must take this 
opportunity to inform the appellant that notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent. 

2.  In particular, the RO must notify the 
appellant of the information and evidence 
needed to substantiate his claims and of 
what part of such evidence the Secretary 
will attempt to obtain on his behalf.  
See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).

3.  Thereafter, the RO should 
readjudicate the claims.  If the benefits 
sought on appeal remain denied, the 
appellant and the appellant's 
representative should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




		
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



